United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AVIATION ADMINISTRATION,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1575
Issued: February 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 3, 2014 appellant, through counsel, filed a timely appeal of a January 24, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s medical and
compensation benefits effective April 22, 2013.
On appeal, counsel argued that the impartial medical examiner was not properly selected,
and that the opinion of the impartial medical examiner was vague, speculative, equivocal, and
irrational.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on two occasions. On March 25, 2004
appellant, then a 45-year-old air traffic control specialist, filed a traumatic injury claim alleging
that on March 11, 2004 he injured his back walking down 32 flights of stairs in the performance
of duty. He alleged that he sustained a permanent aggravation of his preexisting back condition
of lumbar spondylolysis, degenerative disc disease, and lumbar radiculitis. OWCP denied
appellant’s claim and the Board affirmed the August 15, 2005 and May 30, 2006 decisions
denying his requests for reconsideration on November 6, 2006.2 Following the Board’s decision,
OWCP accepted his claim for temporary aggravation of preexisting lumbar spondylosis. On
February 2, 2009 OWCP terminated appellant’s medical and wage-loss benefits effective
January 28, 2009 based on a second opinion report of Dr. John D. Douthit, a Board-certified
orthopedic surgeon. By decision dated September 8, 2009, an OWCP hearing representative
affirmed OWCP’s February 2, 2009 decision, finding that the second opinion report was entitled
to the weight of the medical evidence and established that appellant had sustained only a
temporary aggravation of his underlying back condition. The Board reviewed this decision on
November 4, 20103 and found an unresolved conflict of medical opinion evidence between
Dr. Christopher B. Ryan, Board-certified in physical medicine and rehabilitation and
Dr. Douthit, a Board-certified orthopedic physician and second opinion referral regarding
whether appellant sustained a temporary or permanent aggravation of his underlying condition.
The facts and circumstances of the case as set out in the prior decisions are adopted herein by
reference.
On December 1, 2010 OWCP completed a Form ME023 and referred appellant for an
impartial medical examination with Dr. Jeffery Sabin, a Board-certified orthopedic surgeon, to
resolve the existing conflict of medical opinion evidence. On December 16, 2010 counsel
objected to the selection of Dr. Sabin on the basis that there were other appropriate specialists
located closer to appellant’s home. OWCP responded on December 23, 2010, stating that
Dr. Sabin was properly selected. It provided a bypass history demonstrating that two physicians
were bypassed due to their specialties. OWCP explained that, as they were hand specialists and
appellant had a back condition, they were inappropriate to serve as impartial medical specialists.
On January 5, 2011 counsel requested the information relied upon by OWCP to determine that
the bypassed physicians were hand specialists, which OWCP treated as a Freedom of
Information Act request.
In a report dated January 14, 2011, Dr. Sabin reviewed the statement of accepted facts,
medical records, and appellant’s history. He listed appellant’s preexisting back condition and the
posterior spinal fusion from L4 through S1 as well as the removal of hardware. Dr. Sabin
described appellant’s accepted employment incident and his resulting back pain. He noted that
appellant was unable to return to work due to medication required for his back pain and that he
retired in 2005. Dr. Sabin stated that he did not have all of appellant’s medical records from his
treatment in Baltimore, Maryland. On physical examination Dr. Sabin found that appellant had
normal gait, and that sensation was normal to light touch in all extremities. Appellant also had
2

Docket No. 06-1524 (issued November 6, 2006).

3

Docket No. 10-983 (issued November 4, 2010).

2

normal reflexes. Dr. Sabin found that appellant had lumbar flexion of 90 degrees and 30 degrees
of extension due to severe exacerbation of his back pain. He reviewed diagnostic testing and
found objective evidence for a temporary aggravation. Dr. Sabin stated that there were no
imaging studies or physical examination changes to establish a permanent aggravation. He
stated that there was no medical reason to have a solid fusion from L4 to S1 and then develop a
permanent aggravation in this area. Dr. Sabin opined that at most a soft tissue temporary
aggravation would be reasonable. He found that appellant experienced pain with extension and
stated that would result from a mobile segment. Dr. Sabin stated that if appellant received
injections in a mobile segment proximal to his L4-S1 fusions which provided him pain relief
while in Baltimore, then this would be supportive of a permanent aggravation. He concluded
that if there was no evidence of a mobile segment above his solid fusion, then appellant’s finding
supported only a temporary aggravation.
On March 17, 2011 OWCP requested that appellant provide additional medical records
from his treatment in Baltimore and allowed 45 days for a response. Appellant submitted his
medical records on April 19, 2011. Dr. Stanislav S. Malov, an anesthesiologist , performed L1-2
nerve root blocks bilaterally on October 4, 2004. On October 11, 2004 Dr. Paul D. Gilmore, a
Board-certified anesthesiologist, performed L1 through L4 facet injections. Dr. Nelson Hendler,
a Board-certified neurologist, examined appellant beginning on September 29 through
October 14, 2004 and stated that appellant underwent a nerve root block at L1-2 with 10 percent
pain relief, L2-3 nerve root block with 50 percent relief, and L3-4 facet blocks with 20 percent
relief. He stated that appellant did not undergo root blocks at L4-5 and L5-S1 due to scar tissue.
Dr. Hendler diagnosed L3-S1 facet syndrome as well as L5-S1 disc instability and radiculopathy.
OWCP provided these records to Dr. Sabin on May 10, 2011 as well as an addendum to
the statement of accepted facts. Dr. Sabin reviewed this evidence and submitted a report dated
May 17, 2011. He stated that appellant had adequate investigation into his motion segments
above his solid L4 to S1 fusion and that this investigation did not define a pain generator.
Dr. Sabin stated that appellant’s medical records established that there was no anatomic or
physiologic pain generator proximal to the area of his fusion and, that therefore, there was no
objective evidence for any permanent aggravation of his preexisting lumbar condition due to the
employment incident. He opined that appellant had chronic pain syndrome related to his
preexisting conditions and experienced no residuals of the temporary aggravation due to
descending the stairs at work. Dr. Sabin stated that appellant’s temporary aggravation and
resultant total disability would have ceased two weeks after March 11, 2004.
Appellant underwent bilateral L3-4 facet joint injections on August 15, 2011 and
experienced a great reduction in pain. Dr. Roberta P. Anderson-Oeser, Board-certified in
physical medicine and rehabilitation, opined on August 30, 2011 that his remaining pain
following the injections was in the S1 joints. She injected appellant’s right sacroiliac joint on
September 12, 2011.
Dr. Ryan, Board-certified in physical medicine and rehabilitation, and the originator of
the conflict of medical opinion evidence, examined appellant on September 13, 2011. He
provided appellant’s history of injury and medical history. Dr. Ryan stated that appellant had
three areas of pain: above the area of the fusion; left of the fusion mass at L5; and below the
level of the fusion. He stated that appellant experienced an aggravation of his condition due to

3

overuse of the available motion segments above and below his fusion. Dr. Ryan stated that it
was unclear if the aggravation was permanent given appellant’s positive response to facet
injections.
Dr. Anderson-Oeser preformed additional injections at L2 and L3 medial facet joints on
November 21, 2011 and January 11, 2012. She stated that these injections resulted in a reduction
in appellant’s back pain.
OWCP proposed to terminate appellant’s wage-loss and medical benefits on
March 13, 2013. It relied on Dr. Sabin’s reports, finding that appellant sustained a temporary
aggravation of his underlying condition which had resolved. OWCP allowed appellant 30 days
to respond. In a letter dated April 11, 2013, appellant’s counsel requested that OWCP issue a
decision regarding appellant’s claim for wage-loss benefits and alleged that Dr. Sabin was
improperly selected based on a ME023 form.
By decision dated April 22, 2013, OWCP terminated appellant’s medical and wage-loss
benefits effective April 22, 2013. In a letter dated May 14, 2013, counsel requested an oral
hearing before an OWCP hearing representative.
At the oral hearing on November 5, 2013, counsel argued that Dr. Sabin’s reports were
not sufficient to resolve the conflict as he did not specifically determine from Dr. Hendler’s
October 2004 reports that appellant’s mobile segments were pain generators. Counsel noted that
Dr. Hendler stated that L1-2 nerve blocks provided 10 percent pain relief and that L2-3 nerve
blocks provided 50 percent relief. Appellant testified regarding his daily activities including
wood carving in bed.
By decision dated January 24, 2014, the hearing representative affirmed OWCP’s
April 22, 2013 decision finding that Dr. Sabin’s report was entitled to the weight of the medical
evidence. She found that Dr. Sabin’s report established that appellant’s ongoing symptoms were
due to his preexisting back condition rather than to the accepted employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.5 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.6 To terminate

4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

Id.

6

Furman G. Peake, 41 ECAB 361, 364 (1990).

4

authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.7
A physician selected by OWCP to serve as an impartial medical examiner should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the referee designed to provide
adequate safeguards against any possible appearance that the selected physician’s opinion was
biased or prejudiced. The procedures contemplate that the referee physician will be selected on a
strict rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and OWCP.8 The Board has placed great importance on the appearance as
well as the fact of impartiality, and only if the selection procedures which were designed to
achieve this result were scrupulously followed may the selected physician carry the special
weight accorded to a referee specialist.9
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.10
ANALYSIS
The Board has previously found that OWCP had not met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits and remanded for further development
of the medical evidence, including referral to an impartial medical examiner.
On appeal and before OWCP, appellant’s counsel argued that Dr. Sabin was not properly
selected to serve as the impartial medical examiner. OWCP selected him as the impartial
medical examiner on December 1, 2010 through the completion of a ME023 form. In response
to counsel’s request for additional information regarding the selection of Dr. Sabin, OWCP
provided screen shots with a bypass history demonstrating that two physicians were bypassed
due to their specialties with “Code S.” OWCP’s procedure manual provides that Code S
indicates an improper subspecialty.11 This code is used if the case requires a different
subspecialty, or if the physician does not evaluate the specific body part or extremity.12 The
7

Id.

8

Raymond J. Brown, 52 ECAB 192 (2001).

9

See L.W., 59 ECAB 471 (2008); J.L., Docket No. 11-164 (October 26, 2011) (finding that an ME023 form alone
without screen shots was not sufficient to substantiate the proper selection of the impartial medical specialist). N.M.,
Docket No. 10-978 (issued November 9, 2010) (ME023 form and screen shoots are not sufficient when the reasons
for the bypass are not clear).
10

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.6
(July 2011; May 2013).
12

Id.

5

procedure manual provides the example of a physician who will only perform examinations for
back conditions but the claimant has an upper extremity injury.13 In this case, OWCP explained
that two physicians were bypassed because they are hand specialists and appellant’s claim
pertains to a back condition. The Board finds that there is sufficient evidence in this case to
document that Dr. Sabin was selected through the appropriate rotational system to ensure against
bias and prejudice as the record contains a completed ME023 form as well as screen shots
providing appropriate reasons for bypassing other physicians.
The Board further finds that Dr. Sabin’s reports are sufficiently detailed and wellreasoned to constitute the weight of the medical opinion evidence and meet OWCP’s burden of
proof to terminate appellant’s wage-loss and medical benefits. OWCP provided Dr. Sabin with a
detailed statement of accepted facts and a list of specific questions. In his January 14, 2011
report, Dr. Sabin provided a detailed review of the factual and medical evidence provided him
and noted that he had not received the records from appellant’s medical treatment in 2004. He
listed his findings on physical examination including normal gait and normal sensation to light
touch in all extremities. Dr. Sabin concluded that the record and examination before him
supplied objective evidence for a temporary aggravation as there were no imaging studies or
physical examination changes to establish a permanent aggravation. He explained that there was
no medical reason to have a solid fusion from L4 to S1 and then to develop a permanent
aggravation in this area. Dr. Sabin stated that if appellant received injections in a mobile
segment proximal to his L4-S1 fusions which provided him pain relief in 2004, then this would
be supportive of a permanent aggravation, but if there was no evidence of a mobile segment
above his solid fusion, then appellant’s finding supported only a temporary aggravation.
On May 10, 2011 OWCP provided Dr. Sabin with appellant’s treatment records from
2004 which were previously missing from the record as well as an addendum to the statement of
accepted facts. In his May 17, 2011 report, Dr. Sabin reviewed the additional medical evidence
and stated that appellant had adequate investigation into his motion segments above his solid L4
to S1 fusion and that this investigation did not define a pain generator. He found that appellant’s
medical records did not establish an anatomic or physiologic pain generator proximal to the area
of his fusion and concluded that there was no objective evidence for any permanent aggravation
of his preexisting lumbar condition due to the employment incident. Dr. Sabin found that
appellant had chronic pain syndrome related to his preexisting conditions and that he
experienced no residuals of the temporary aggravation due to descending the stairs at work. He
determined that appellant’s temporary aggravation and resultant total disability would have
ceased two weeks after March 11, 2004.
Dr. Sabin provided an extensive review of appellant’s medical records including, the
additional information regarding appellant’s treatment in 2004. He explained that appellant
could not have sustained a permanent aggravation of the portion of his lumbar spine that was
solidly fused. Dr. Sabin stated that the medical records did not establish a pain generator from a
spine segment proximal to his fusion. As appellant’s employment incident did not result in an
identifiable change to the spinal segments around his fusion, Dr. Sabin concluded that
appellant’s employment injury was temporary rather than permanent.
13

Id.

6

Following Dr. Sabin’s report, appellant submitted additional medical evidence including
treatment notes from Dr. Anderson-Oeser and a report from Dr. Ryan. Dr. Anderson-Oeser
provided facet injections, but did not offer an opinion as to whether these were related to
appellant’s underlying condition or his accepted employment injury. These notes are not
sufficient to overcome the weight accorded Dr. Sabin as the impartial medical examiner or to
create a conflict with his report.
On September 12, 2011 Dr. Ryan stated that appellant had three areas of pain, above the
area of the fusion, left of the fusion mass at L5, and pain below the level of the fusion. He
concluded that it was unclear if appellant’s employment-related aggravation was permanent
given his positive response to facet injections. Dr. Ryan was one of the physicians who created
the original conflict resolved by Dr. Sabin. This report does not clearly support that appellant
has a permanent aggravation as a result of his accepted employment injury and does not establish
that his temporary aggravation is ongoing. Without further explanation of his position,
Dr. Ryan’s report is not sufficient to require further development on the part of OWCP or to
create a new conflict with Dr. Sabin’s well-reasoned report.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
and medical benefits effective April 22, 2013.

7

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

